NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4054-16T3

J.L., a minor, and her parents,
K.L. and J.L.,

        Plaintiffs-Appellants,

v.

KANDI PRESS in her individual
and official capacities, JOAN
PABISZ-RUBERTON in her individual
and official capacities and
HARRISON TOWNSHIP BOARD OF
EDUCATION.

     Defendants-Respondents.
________________________________

              Submitted May 8, 2018 – Decided June 25, 2018

              Before Judges Fasciale and Moynihan.

              On appeal from Superior Court of New Jersey,
              Law Division, Gloucester County, Docket No.
              L-1192-16.

              Jamie M. Epstein, attorney for appellants.

              Lenox, Socey, Formidoni, Giordano, Cooley,
              Lang & Casey, LLC, attorney for respondents
              (Michael A. Pattanite, of counsel; Christina
              M. Matteo, on the brief).

PER CURIAM
     Plaintiffs appeal from the trial court's orders of April 13,

2017 denying their motion for reconsideration of a February 3,

2017 order granting summary judgment to defendants and dismissing

plaintiffs' complaint alleging a violation of the New Jersey Law

Against    Discrimination      (LAD),       N.J.S.A.   10:5-1     to   -49,   with

prejudice.1 Plaintiffs' counsel — despite the grant of his request

for an adjournment for fourteen days to file opposition — did not

submit any to the summary judgment motion.             We reverse and remand.

     Plaintiff J.L. was a student in the Harrison Township school

district with "cognitive, learning, hearing, and vision disorders"

resulting from "anoxic events causing encephalopathy,"2 which she

suffered   as   an   infant.      Prior       to   filing   the   now-dismissed

complaint, she and her parents filed a due process petition with

the New Jersey Department of Education (DOE), alleging violations

of the Individuals with Disabilities in Education Act (IDEA), 20

U.S.C. §§ 1400 to 1482, section 4 of the Rehabilitation Act (RA),

29 U.S.C. § 794, and the Americans with Disabilities Act (ADA),



1
  Only the order denying the reconsideration motion is set forth
in plaintiffs' notice of appeal; both orders are listed as appealed
in their civil case information statement.
2
  "Anoxia" is defined as, "Absence or almost complete absence of
oxygen from inspired gases, arterial blood, or tissues." Stedman's
Med. Dictionary 98 (28th ed. 2006). "Encephalopathy" is defined
as "Any disorder of the brain." Id. at 636.


                                        2                                 A-4054-16T3
42 U.S.C. §§ 12101 to 12213. Plaintiffs asserted that the Harrison

Township Board of Education (Board), its school psychologist,

Kandi Press, and its director of special education, Joan Pabisz-

Ruberton, failed to provide J.L. with services necessary for her

to receive meaningful educational benefit, and failed to properly

assess and accommodate her numerous disabilities, thus depriving

her   of    a   free     appropriate   public    education    (FAPE).3        The

administrative law judge (ALJ) to whom the case was referred

declared the case moot, concluding "a controversy no longer exists"

because the Board voluntarily offered "an affirmative response to

all of [plaintiffs'] demands as set forth in the petition."

      Plaintiffs thereafter filed a complaint in federal district

court for relief under the LAD and for prevailing party attorneys'

fees and costs pursuant to the IDEA and RA.           The federal district

judge,     ruling   on    cross-motions    for   summary     judgment,     found

plaintiff was a prevailing party for the purpose of awarding fees,

but also found a reduction in fees appropriate "given the bad

faith conduct" of plaintiff's counsel.           J.L. v. Harrison Twp. Bd.



3
  See 20 U.S.C. § 1400(d)(1)(A) (stating one purpose of the IDEA
is "to ensure that all children with disabilities have available
to them a free appropriate public education that emphasizes special
education and related services designed to meet their unique needs
and prepare them for further education, employment, and
independent living").


                                       3                                 A-4054-16T3
of Educ. (J.L. I), No. 14-2666 RMB/JS, 2015 U.S. Dist. LEXIS

112252, at *34 (D.N.J. Aug. 25, 2015).                The district judge later

"decline[d]        to    exercise     supplemental              jurisdiction        over

[p]laintiffs' only remaining state law [LAD] claim" pursuant to

28 U.S.C. § 1367(c)(3).4       J.L. v. Harrison Twp. Bd. of Educ. (J.L.

II), No. 14-2666 RMB/JS, 2016 U.S. Dist. LEXIS 110478, at *80-81

(Aug. 19, 2016).

      About a month later plaintiffs commenced this action.

      Our   analysis     begins    with    the    type     of    motion    originally

considered by the trial court.             Both parties refer to the motion

for summary judgment as one converted from a motion to dismiss

pursuant to Rule 4:6-2 because the trial court was presented with

seven documents that were outside the pleadings.                          The record,

however, indicates otherwise.         The notice of motion is for summary

judgment;    all    of   the   supporting        documents       reference      summary

judgment including the certification of counsel, brief, statement

of   undisputed     material      facts,      proof   of    mailing       and    order.



4
  In that same opinion, the district judge reserved on the
attorney's fees issue. Later, frustrated by plaintiffs' counsel's
"repeated unreasonable protraction of [the] case and his bad faith
conduct throughout the litigation," she issued another opinion
holding "[t]he only right and just thing for [the] [c]ourt to do
— if its grant of discretion is to mean anything — is to deny
outright all fees."    J.L. v. Harrison Twp. Bd. of Educ. (J.L.
III), No. 14-2666 RMB/JS, 2017 U.S. Dist. LEXIS 71911, at *9, 17
(D.N.J. May 11, 2017).

                                          4                                     A-4054-16T3
Confusingly, the notice of motion provides in part, "[d]efendants

file this motion as a [m]otion for [s]ummary [j]udgment, rather

than a [m]otion for [s]ummary [j]udgment, because pursuant to

[Rule] 4:6-2(e), [d]efendants rely on materials outside of the

pleadings."     The trial court referred to the underlying motion in

its decision as "a motion for summary judgment that has been filed

by the attorney for [d]efendants Press, Ruberton and Harrison

Township Board of Ed[ucation]."                We conclude, as did the trial

court, that the motion was for summary judgment and see no merit

in plaintiffs' argument that the judge improperly converted a

motion to dismiss to a motion for summary judgment.

      The practice of filing and procedure for challenging a motion

for   summary   judgment       in   lieu   of    filing    an   answer   are   long

recognized.     Lenzner v. Trenton, 22 N.J. Super. 415, 424 (Law Div.

1952).   "A motion for summary judgment is not premature merely

because discovery has not been completed, unless plaintiff is able

to 'demonstrate with some degree of particularity the likelihood

that further discovery will supply the missing elements of the

cause of action.'"    Badiali v. N.J. Mfrs. Ins. Grp., 220 N.J. 544,

555 (2015) (quoting Wellington v. Estate of Wellington, 359 N.J.

Super. 484, 496 (App. Div. 2003)).                 Although summary judgment

should   "normally    .    .    .   not    be    granted    when   discovery      is

incomplete," if the motion "turns on a question of law, or if

                                           5                               A-4054-16T3
further factual development is unnecessary in light of the issues

presented, then summary judgment need not be delayed."                       United

Savs. Bank v. State, 360 N.J. Super. 520, 525 (App. Div. 2003).

Plaintiffs, who submitted no opposition to the motion, made no

such showing.

      After    reviewing        the   procedural    history   and     defendants'

arguments in support of the summary judgment motion – there was

never a judicial determination that J.L. was denied a FAPE by the

school     district       and     plaintiffs    failed   to     exhaust      their

administrative remedies — the trial court concluded:

             In this matter there was no opposition. There
             was no counter argument. I should also note
             that this matter was adjourned one cycle to
             certainly provide greater opportunity for any
             opposition and none was forthcoming.    So at
             this time this motion is granted and the
             complaint against the [d]efendants [Kandi]
             Press, Joan Pabisz-Ruberson and Harrison
             Township Board of Education is [hereby]
             dismissed with prejudice so ordered.

So too, in deciding the motion for reconsideration, the trial

court focused on plaintiffs' counsel's dilatory conduct – both

before it and in the United States District Court as there noted

by   the    District      Court    judge   —   in   finding   the     motion   for

reconsideration was not supported by excusable neglect.

      A    motion   for    reconsideration     is   committed    to    the   sound

discretion of the court, which should be "exercised in the interest


                                           6                              A-4054-16T3
of justice."     Cummings v. Bahr, 295 N.J. Super. 374, 384 (App.

Div. 1996) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401

(Ch. Div. 1990)).      Reconsideration is appropriate only when a

court has rendered a decision "based upon a palpably incorrect or

irrational   basis,"   or   failed   to   consider   or   "appreciate   the

significance of probative, competent evidence." Ibid. (quoting

D'Atria, 242 N.J. Super. at 401).         We review the grant of summary

judgment de novo, applying the same standard as the trial court.

Henry v. N.J. Dep't of Human Servs., 204 N.J. 320, 330 (2010).            We

must determine whether the competent evidence presented, "when

viewed in the light most favorable to the non-moving party, [is]

sufficient to permit a rational factfinder to resolve the alleged

disputed issue in favor of the non-moving party."                Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).          We also

review the trial court's legal conclusions de novo.             Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

     We determine the trial court abused its discretion in denying

the motion for reconsideration because its decision was based on

counsel's conduct and not, at least as we can perceive from the

record, on a legal basis correlated to the facts as required by

Rule 1:7-4(a).

     Even an unopposed motion must be thoroughly reviewed on the

merits. In a matter where an attorney failed to answer a complaint

                                     7                             A-4054-16T3
resulting in the denial of a motion to file out-of-time and a

subsequent default judgment, we said:

               We appreciate the desirability of the
          prompt disposal of cases.  Courts should not
          forget, however, that they merely provide a
          disinterested forum for the just resolution
          of disputes. Ordinarily, the swift movement
          of cases serves the parties' interests, but
          the shepherding function we serve is abused
          by unnecessarily closing the courtroom doors
          to a litigant whose only sin is to retain a
          lawyer who delays filing an answer during
          settlement negotiations.

          [Audubon Volunteer Fire Co. No. 1 v. Church
          Constr. Co., 206 N.J. Super. 405, 406 (App.
          Div. 1986).]

We then listed the recourse available to judges dealing with

"slowdowns," concluding "[u]ntil courts have exhausted means of

performing their shepherding function which do not terminate or

deeply affect the outcome of a case, they ought not to bar a

litigant's way to the courtroom."    Id. at 407; see also Automatic

Washer Serv., Inc. v. Brunswick Burlington, Inc., 153 N.J. Super.

343, 346 (App. Div. 1977) (holding that although counsel failed

to respond to summary judgment and "walked in on the morning of

court and was late at that and wanted to be heard even after the

matter was disposed of," his conduct "warrant[ed] the imposition

of sanctions by the court rather than dismissal of the pleadings").

     We appreciate the trial court's frustration with plaintiffs'

counsel's conduct.    Plaintiffs, however, were entitled to the

                                 8                          A-4054-16T3
trial court's consideration of the merits of the case where

defendant contends summary judgment was properly granted because

there was never a judicial determination that J.L. was denied a

FAPE and that plaintiffs failed to exhaust their administrative

remedies.    We acknowledge a full study of these issues under the

facts of this case will not be a facile task.

       We previously recognized the interplay of the RA and ADA in

determining the extent of protections provided by the LAD.      J.T.

v. Dumont Pub. Schs., 438 N.J. Super. 241, 263 (App. Div. 2014).

Among the elements a plaintiff must show to establish a prima

facie LAD failure-to-accommodate case is that the disabled student

"was deprived 'a cognizable benefit or program.'"      Id. at 264.

"[W]hen a LAD discrimination claim concerns the special education

benefits and related services available to a child under the IDEA,

the program or benefit used to determine the prima facie test for

disability discrimination is the provision of a FAPE."      Id. at

265.

       Although   ordinarily   a   plaintiff   need   not   exhaust

administrative remedies prior to bringing a LAD action, Hernandez

v. Region Nine Hous. Corp., 146 N.J. 645, 652-53 (1996); Ensslin

v. Twp. of N. Bergen, 275 N.J. Super. 352, 372 (App. Div. 1994),

"when the dispute is based upon benefits provided pursuant to the

IDEA, the LAD claim is coextensive with the IDEA . . . claim[],"

                                   9                        A-4054-16T3
J.T., 438 N.J. Super. at 268.            Plaintiffs may not "make an end run

around   the    IDEA['s      exhaustion      requirement]      by    dismissing      the

[administrative claim] and repackaging the claim . . . under the

LAD."    Id. at 267.

       One of the questions here is, did plaintiffs make an end run?

They filed a due process action.                Although the ALJ never found

that J.L. was denied a FAPE, his full decision was obviated by the

Board's acquiescence to plaintiffs' demands for J.L.                           The ALJ

found    that    the     Board:   "will      complete      evaluations        regarding

[a]ssistive      technology,          [v]ocational[]        [s]peech        pathology,

[p]hysical therapy and [o]ccupational therapy"; "will amend J.L.'s

[individualized education plan] to incorporate the recommendations

set    forth    in    the    evaluations       completed     to     date,     including

accommodations and placements set forth therein"; "will include

J.L. in its [e]xtended [s]chool [y]ear [p]rogram"; "will [provide

J.L.    with    one    hundred]       half-hour     sessions      [of   compensatory

occupational therapy], even though only [eighty] sessions were

recommended in the [o]ccupational [t]herapy evaluation"; shall

"reimburse      J.L.'s      parents    for   [the   full    amount      of]   expenses

incurred for services and evaluations"; and "will not release

J.L.'s records without parental consent."

       Given that, as conceded by defendants in their merits brief,

"[p]laintiffs were eligible for attorney's fees as 'prevailing

                                          10                                    A-4054-16T3
parties' since the [Board] offered them the relief sought in the

[d]ue [p]rocess [p]etition," and the ALJ "found all the demands

made by [plaintiffs] in their petition for due process had been

voluntarily offered," the question is: was there a reason or basis

to appeal the ALJ's decision as defendants contend was a pre-

requisite   to   pursuing   plaintiffs'   state-court   action?        Did

plaintiffs, by bringing a due process action, and settling the

case, exhaust administrative remedies?       And even if the ALJ was

compelled to determine whether J.L. received a FAPE, would the

decision have encompassed the same time frame as that for which

plaintiffs seek damages under the LAD or would the period have

been limited to the time the petition was filed?         Further, can

defendants avoid LAD liability by settling the due process matter

and agreeing to provide services not previously supplied to J.L.,

thereby precluding a FAPE determination by the ALJ?

     These are among the issues that needed to be addressed in

deciding the summary judgment motion.       Deciding    this       motion

requires more than simply addressing "a single, lingering issue,"

and although the case has previously come before an administrative

body and Federal District Court, it does not currently present a

threat of perpetual, lengthy or burdensome litigation.         Allstate

Ins. Co. v. Fisher, 408 N.J. Super. 289, 301-02 (App. Div. 2009).

We thus decline to exercise original jurisdiction under Rule 2:10-

                                  11                              A-4054-16T3
5; "the necessary factual findings and legal conclusions are best

made by the trial judge."     Id. at 302.

     "Appellate review . . . 'does not consist of weighing evidence

anew and making independent factual findings; rather, our function

is to determine whether there is adequate evidence to support the

judgment rendered' by the trial court."     Ibid. (quoting Cannuscio

v. Claridge Hotel & Casino, 319 N.J. Super. 342, 347 (App. Div.

1999)).   We remand so that the issues raised can "be first decided

by the motion judge, with an accompanying statement of reasons,"

id. at 303, fully articulating of the trial court's factual

findings and correlative conclusions of law, without which we

cannot know whether the court's ultimate decision was based on

fact and law or was the product of arbitrary action resting on an

impermissible basis, R. 1:7-4.    We leave to the discretion of the

trial judge whether to allow plaintiffs to file a response, with

or without sanctions.

     We decline to address plaintiffs' argument that the trial

court dismissed their complaint "without performing its parens

patriae responsibility" as that issue was not raised before the

trial court.   Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973).

     Reversed and remanded.    We do not retain jurisdiction.



                                 12                          A-4054-16T3